ORDER
h Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel, the response thereto filed by respondent, and the Supplemental and Amended Petition for Interim Suspension filed by the ODC,
IT IS ORDERED that James Paul Johnson, Louisiana Bar Roll number 29271, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
FOR THE COURT:
/s/ Jefferson D, Hughes, III JUSTICE, SUPREME COURT OF LOUISIANA